Citation Nr: 1736960	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for a disability of the left hand, old healed fracture, distal shaft of the 5th metacarpal, bony projection on the dorsal aspect of the 5th MTP joint; and Dupuytren's contracture, status post palmar fascia release with residual scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

Based on the record, the RO has granted service-connection for left hip disability by way of an April 2013 rating decision.  The Veteran has gone through a separate RO-level development process for the assigned rating, and in any event, this would be downstream issues from the claims of service connection that were on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  Thus, because service connection was granted for the Veteran's left hip disability, there remains no case or controversy regarding the appeal for service connection.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.

The Board notes that the Veteran made a request for a hearing, but then expressly withdrew the hearing request via communication submitted through his representative in September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

This matter must be remanded to obtain a more recent examination and to consider the Veteran's reports along with buddy statements outlining the impact of the left hand disability.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  To that effect, the Board notes that the Veteran's most recent VA left hand examination is from June 2010, and that this examination is too old for an adequate evaluation of the Veteran's disability.  Additionally, the Veteran submitted evidence that indicates his hand disability will predictably worsen over time and necessitate further surgery, and he has also submitted statements from himself and third parties that outline the difficulty the Veteran faces when gripping items at work.  The evidence indicating the Veteran's disability may have worsened necessitates a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Further, the statements regarding the difficulty the Veteran has with using his left hand raise the prospect that the Veteran's left hand should be examined to see whether more fingers are impacted than previously considered.  In light of all of the above, a new examination is necessary.  Accordingly, this case must be remanded so that a new VA examination may be obtained.  

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA mental health treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for issues related to his left hand, and make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Then, schedule the Veteran for an appropriate VA medical examination to determine the nature, etiology, and severity of his current left hand disability, this should include the Veteran's contention that his scaring is disfiguring.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The complete rationale for all opinions expressed must be provided.

The examiner is asked to specifically opine as to the occupational impact of the Veteran's left hand disability.  Further the examiner should expressly address the August 2010 correspondence from the Veteran addressing the contention that the Veteran has difficulty gripping and curling his hand.  Additionally, the examiner should address the November 2013 correspondence from the Veteran's spouse and other third parties further outlining the difficulty the Veteran faces using his left hand.  The examiner should consider whether the pain in the Veteran's left hand causes mobility issues with respect to other fingers than just the two presently rated.  

4.  Then, readjudicate the claim; specifically address the Veteran's contentions regarding the difficulty using his left hand and the reports of his left hand scaring being disfiguring.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




